Filed 11/28/22 P. v. Gonzalez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H049227
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1894823)

             v.

 DANIEL ARCE GONZALEZ,

             Defendant and Appellant.
                                        MEMORANDUM OPINION 1
         Defendant Daniel Arce Gonzalez appeals from the probation order imposed after
his no contest plea to obtaining money or property by false pretenses, in violation of
Penal Code section 532, subdivision (a).2 Gonzalez contends that we should vacate the
criminal justice administration fee imposed by the trial court that has been repealed by
Assembly Bill No. 177 (2021-2022 Reg. Sess.). The Attorney General correctly
concedes this argument.
         At sentencing, the trial court suspended the imposition of sentence and placed
Gonzalez on formal probation for two years. Along with other conditions the court
ordered Gonzalez to complete 500 hours of community service and to pay restitution.
The trial court also ordered Gonzalez to pay a criminal justice restitution administrative

         1
         We resolve this case by memorandum opinion under California Standards of
Judicial Administration, section 8.1. (See also People v. Garcia (2002) 97 Cal.App.4th
847, 853-855.) The facts of the offense are immaterial to this appeal.
       2 Undesignated statutory references are to the Penal Code.
fee not to exceed ten percent of the restitution amount to cover the cost of collecting the
restitution, pursuant to former section 1203.1, subdivision (l).
       While this appeal was pending, the Legislature reduced or eliminated many
criminal fees. Relevant here, Assembly Bill No. 177, operative January 1, 2022, repealed
section 1203.1, subdivision (l), which had allowed courts to impose a fee to pay for the
administrative cost of collecting restitution, not to exceed 15 percent of the total amount
ordered to be paid. (Stats. 2021, ch. 257, § 22; former § 1203.1, subd. (l).) Assembly
Bill No. 1869 added section 1465.9, subdivision (b) to the Penal Code. Under this
legislation, the balance of court-imposed costs pursuant to section 1203.1 “shall be
unenforceable and uncollectible” on or after January 1, 2022, and “any portion of a
judgment imposing those costs shall be vacated.” (Stats. 2021, ch. 257, § 35; § 1465.9,
subd. (b).) Thus as the parties agree, any unpaid balance of the restitution administration
fee that remained unpaid as of January 1, 2022 must be vacated. (People v. Greeley
(2021) 70 Cal.App.5th 609, 626-627 [plain language of section 1465.9, subdivision (a)
requires vacatur of balance of unpaid fees on statute’s effective date].)

                                         DISPOSITION
       The unpaid balance of the criminal justice restitution administration fee that was
imposed under former section 1203.1, subdivision (l) is ordered vacated. The trial court
is directed to amend the probation order to reflect the vacatur, and to forward a copy of
the amended probation order to the Santa Clara County Probation Department. The
probation order is otherwise affirmed.




                                              2
                                 _______________________________
                                 Greenwood, P. J.




WE CONCUR:




______________________________________
       Grover, J.




______________________________________
       Lie, J.




People v. Gonzalez
H049227